Citation Nr: 1446531	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.  

2.  Entitlement to service connection for a dental disorder, for compensation purposes.  

3.  Entitlement to service connection for bumps on both legs, insect bites, and skin allergies.  

4.  Entitlement to service connection for malignant neoplasm of the prostate, history of prostatic malignancy, dysplasia of the prostate, carcinoma in situ, and UNC behavior.

5.  Entitlement to service connection for a right elbow disability.  

6.  Entitlement to service connection for right fifth finger deformity.  

7.  Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.  

8.  Entitlement to a compensable rating for an anal skin tag.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah dated in March 2010 and San Diego, California dated in September 2013, respectively.  Jurisdiction of the claims resides with the VA RO in Salt Lake City, Utah.   

The issues of entitlement to service connection for hyperlipidemia, bumps on both legs, insect bites, and skin allergies, and a prostate disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

In a September 2013 statement, the Veteran expressed disagreement with a September 2013 rating decision which denied entitlement to increased ratings for diabetes mellitus and an anal skin tag.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), these issues must be remanded to the originating agency for the preparation of a statement of the case.  VA will notify the appellant if additional action is required on his part.

In a statement received in October 2009, the Veteran indicated that he was filing a claim for unfinished dental treatment.  The RO accepted the claim as a claim for a dental disorder and adjudicated it as such.  However, because it appears that the Veteran was also seeking dental treatment, the claim of entitlement to service connection for dental treatment purposes claimed as unfinished dental surgery is referred to the AOJ for appropriate action.  

In a VA Form 21-0958 (Notice of Disagreement) received in September 2013, the Veteran filed a claim for a compensable rating for service-connected hypertension and claims for service connection for heart enlargement, anemia, tingling of the hands and feet, heartburn, constipation, mouth sores, leg cramps, dizziness, and insomnia.  The RO issued a deferred rating decision in June 2014 and indicated that further development was needed on these matters.  However, it is unclear whether these claims have been adjudicated and they are therefore referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a compensable dental condition nor does he have a dental condition or disability as a result of trauma during his active duty service.

2.  The Veteran does not have a right elbow disability that is attributable to active service.

3.  The Veteran does not have a right fifth finger deformity that is attributable to active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.150 (2013).

2.  The Veteran does not have a right elbow disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The Veteran does not have a right fifth finger deformity that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2009 and October 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2012 supplement statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Dental Disorder

The Veteran claims that he should be eligible for dental treatment due to unfinished dental treatment started while he was in service.  

Service connection for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as due to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling. See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

A review of the Veteran's service treatment reports (STRs) reflects that the Veteran underwent various dental procedures in service including receiving complete upper dentures and partial lower removable dentures and various procedures to treat and/or correct diseased oral/maxillofacial tissues.  The records reflect that the Veteran had partial edentulism/tooth loss and poor oral hygiene.  There is no indication that any dental treatment was provided due to in-service dental trauma.  

The Veteran was afforded a VA dental examination in November 2009.  At that time, the examiner indicated that a review of the STRs reflects that all dental treatment was completed prior to the Veteran's discharge from service and he had no dental requirements within ninety days prior to his discharge from service.  The Veteran had a complete upper denture and most of the lower molar teeth were missing.  The Veteran entered service wearing an upper denture.  The lower teeth were not replaced with a denture.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a dental disorder, for compensation purposes.

There is no indication that the Veteran's claimed disorder involves anything corresponding to impairment to the mandible or bone loss in the maxilla or mandible region.  He has never asserted that there was actual bone loss or other maxillary impairment, nor has any treatment record indicated such impairment.  Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted.

There is no basis to grant service connection for a dental disorder, for VA compensation purposes.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.

B. Right Elbow Disorder and Right Fifth Finger Deformity

The Veteran claims that he has a right elbow disability and a right fifth finger deformity as a result of his active service.  

A review of the Veteran's STRs reveals that the Veteran was treated for a swollen right fifth finger in an undated entry.  He was noted to have jammed his finger playing basketball and he was assessed with soft tissue trauma rule out radial collateral ligament tear.  The records do not reflect any further treatment for the right fifth finger and no complaints, findings, or treatment for the right elbow.  

Post-service treatment reports associated with the claims file do not reflect any complaints, findings, or treatment for the right fifth finger or right elbow.  

At an October 2009 VA examination, the Veteran reported pain in the right lateral epicondylitis while playing basketball or stirring pots while cooking.  He indicated that the pain does not stop him from playing basketball or cooking.  Following a physical examination and review of x-rays of the right elbow, the examiner indicated that the examination of the right elbow was normal.  With regard to the right fifth finger, the Veteran reported a history of a sore right fifth finger which is disfigured from repeatedly jamming it playing basketball.  Following a physical examination and review of an x-ray of the right fifth finger, the examiner indicated that the Veteran had a normal fifth digit on the right hand with no deformity observed and no deformity on x-ray.  

At a December 2011 VA examination, the Veteran denied any trouble with his right elbow.  As such, the examiner conducted an examination of only the left elbow.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right elbow disability or a right fifth finger deformity.

The Veteran is competent to report that he has pain in his right elbow and soreness of his right fifth finger at times which began during service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he developed pain in his right elbow and right fifth finger during service, although it is of note that the Veteran denied any trouble with his right elbow at a December 2011 VA examination. 

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). Review of the record shows a report of right fifth finger swelling in service and no reports of any right elbow pain during service.  No chronic disability of either the right elbow or right fifth ringer is shown in the STRs.  Additionally, the post-service treatment reports do not reflect any treatment for either claimed disability.  When examined by VA in October 2009, following both a review of x-rays and a physical examination, no disabilities of either the right elbow or right fifth finger were diagnosed.  As noted, the Veteran denied trouble with his right elbow when examined by VA in December 2011.  

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

In the absence of a diagnosis of a right elbow disability and a right fifth finger deformity related to the Veteran's active duty service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there are current disabilities.  In the absence of proof of present disabilities of the right elbow and right fifth finger, there can be no valid claims for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claims of service connection for a right elbow disability and a right fifth finger deformity and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for a dental disorder, for compensation purposes, is denied.  

Entitlement to service connection for a right elbow disability is denied.  

Entitlement to service connection for right fifth finger deformity is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the claim for service connection for hyperlipidemia, the Veteran submitted the claim for service connection in November 2009.  He also filed a claim for a prostate disability at that time.  The RO issued a notice letter for the claim for a prostate disability in November 2009.  However, the issue for service connection for hyperlipidemia was not included in the letter.  Consequently, the Veteran has not been sent the necessary notice, in compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), that relates directly to his claim for entitlement to service connection for hyperlipidemia.  The Veteran should be specifically informed of the type of information or evidence necessary to substantiate a claim of entitlement to service connection for hyperlipidemia, which evidence VA will seek to acquire, and which information or evidence the Veteran is to submit.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

With regard to the claim for service connection for bumps on both legs, insect bites, and skin allergies, the Veteran was afforded a VA examination in October 2009.  The examiner diagnosed skin reactions and slight pigmentation post insect bites received while the Veteran was in service.  At a December 2011 VA examination, a VA examiner diagnosed mosquito bites but no other disabilities were diagnosed.  The second examiner did not acknowledge the October 2009 VA examiner's report of skin reactions and slight pigmentation.  Consequently, another VA examination with etiology opinion should be obtained.  

With regard to the claim for malignant neoplasm of the prostate, history of prostatic malignancy, dysplasia of the prostate, carcinoma in situ, and UNC behavior, the Veteran was afforded a VA examination in December 2009 at which time the examiner diagnosed benign prostatic hyperplasia (BPH).  The examiner did not offer any opinion with regard to the etiology of the disorder.  Consequently, another VA examination is necessary.  

In September 2013, the Veteran expressed disagreement with a September 2013 rating decision which denied entitlement to increased ratings for diabetes mellitus and an anal skin tag.  However, the RO did not issue a statement of the case (SOC) with regard to these issues. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issues of entitlement to increased ratings for diabetes mellitus and an anal skin tag.

2.  Send the Veteran a letter and ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2013) are fully satisfied.  38 C.F.R. § 3.159(b) (2013).  Specifically, the Veteran should be advised of the type of information or evidence necessary to substantiate a claim of entitlement to service connection for hyperlipidemia, which evidence VA will seek to acquire, and which information or evidence the Veteran is to submit.  Also, request the Veteran to identify whether he has current treatment at VA and whether there are any other relevant treatment records at any other providers.   

3.  If the Veteran identifies any additional treatment at VA, those records should be obtained.  If any other records are identified, after the necessary releases are obtained, the records should be requested.  Any negative responses should be associated with the claims file.  

4.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the etiology of claimed bumps on both legs, insect bites, and skin allergies.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed and the examiner should report all diagnoses pertinent to the skin.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disability is etiologically related to the Veteran's active service.  The examiner should reconcile the opinions with the findings reported at the VA examinations performed in October 2009 and December 2011.  The examiner should provide a rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the etiology of claimed prostate disabilities.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed and the examiner should report all diagnoses pertinent to the prostate.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current prostate disability, including the previously diagnosed BPH, is etiologically related to the Veteran's active service.  The examiner should reconcile the opinions with the findings reported at the VA examination performed in December 2009.  The examiner should provide a rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  Upon completion of the above, readjudicate the issues on appeal.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


